DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0212158 (Tom; which claims priority to US Provisional 61/338,489 filed 03/24/2010)
Claim 1 is drawn to an amnion or chorion-derived matrix that has measurable immunologically reactive hematopoietic (blood) cells removed and comprising endogenous non-expanded tissuegenic cells wherein exogenous cells are not added. 
	Example 2.2 (pages 12-13) of Tom, teaches removing and rinsing the both amnion and chorion in PBS to remove blood and blood cells which are measurable immunologically reactive hematopoietic cells as claimed. Amnion and chorion tissue is then place in a bottle of antibiotic solution, for 24-48 hours mounted on nitrocellulose and cut to size and cryopreserved. Paragraph 281 states, “The present application discloses a cryopreservation procedure for 
With regard to claim 4 which requires the implant comprise one growth inductive component, Tom teaches the cells of the chorionic membrane product secrete angiogenic factos (see Table 11). As well, in light of claim 5, whereby the growth inductive component comprises a growth medium, Tom taught placental product (amnion and chorion) membranes were thawed and cultured in tissue culture wells and secreted proteins (claim 6)were collected. THe culture medium is a growth medium. As well, Example 17 teaches addition of IFN-2a (cytokine, claim 7) and TGF-b3 (growth factor, claim 8-9) to chorion-derived membranes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632